Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 1 of 6




                      EXHIBIT 123
Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 2 of 6
           Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 3 of 6




Document title: Virtusa’s Competitors, Revenue, Number of Employees, Funding, Acquisitions &amp; News - Owler Company Profile
Capture URL: https://www.owler.com/company/virtusa
Capture timestamp (UTC): Wed, 11 Aug 2021 09:40:48 GMT                                                                          Page 1 of 4
           Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 4 of 6




Document title: Virtusa’s Competitors, Revenue, Number of Employees, Funding, Acquisitions &amp; News - Owler Company Profile
Capture URL: https://www.owler.com/company/virtusa
Capture timestamp (UTC): Wed, 11 Aug 2021 09:40:48 GMT                                                                          Page 2 of 4
           Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 5 of 6




Document title: Virtusa’s Competitors, Revenue, Number of Employees, Funding, Acquisitions &amp; News - Owler Company Profile
Capture URL: https://www.owler.com/company/virtusa
Capture timestamp (UTC): Wed, 11 Aug 2021 09:40:48 GMT                                                                          Page 3 of 4
           Case 0:20-cv-60416-AMC Document 110-29 Entered on FLSD Docket 08/13/2021 Page 6 of 6




Document title: Virtusa’s Competitors, Revenue, Number of Employees, Funding, Acquisitions &amp; News - Owler Company Profile
Capture URL: https://www.owler.com/company/virtusa
Capture timestamp (UTC): Wed, 11 Aug 2021 09:40:48 GMT                                                                          Page 4 of 4
